Citation Nr: 9936076	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic 
rhinosinusitis.

2.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the low back, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a colon disability.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty from February 1977 to 
November 1993.

This appeal arose from an August 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for sinusitis, an eye disorder and a colon 
disability.  This decision had also granted service 
connection for DDD of the low back, assigning it a 10 percent 
disability evaluation.  This case was remanded by the Board 
of Veterans' Appeals (Board) for additional development in 
September 1996.  In June 1999, a decision was rendered which 
granted service connection for chronic rhinosinusitis, 
assigning it a noncompensable evaluation.  The denials of the 
other claims were confirmed and continued.

The issues of entitlement to a compensable evaluation for 
sinusitis, an increased evaluation for DDD of the low back 
and service connection for a colon disability will be subject 
to the attached remand.


FINDING OF FACT

The veteran suffers from cataracts, a congenital or 
developmental defect.


CONCLUSION OF LAW

The veteran's congenital cataracts are not a disability for 
which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  However, congenital defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  
38 C.F.R. § 3.303(c) (1999).

The veteran's service medical records reflected that only 
refractive error and minimal conjunctivitis were noted until 
December 7, 1987, when bilateral small vertical lens 
opacities were documented for the first time.  Small 
cataracts were diagnosed.  These small cortical cataracts 
were again noted on May 16, 1989 and October 2, 1990.  On 
January 23, 1992, she was noted to have congenital bilateral 
cataracts.  Her eyes were not examined during the October 
1993 retirement examination.

VA examined the veteran in June 1994.  Her corrected visual 
acuity was 20/20 bilaterally.  There was no diplopia or 
visual field defect found.  A slit lamp examination found 
posterior polar sutural cataracts bilaterally, worse on the 
right.  

The veteran was re-examined by VA between January and 
February 1997.  Her corrected visual acuity was 20/20-1 
bilaterally.  The slit lamp examination revealed posterior 
polar sutural cataracts in both eyes.  The diagnosis was 
cataracts.  The examiner opined that these cataracts were 
congenital in nature and had not progressed significantly 
over time.  In fact, it was commented that these should not 
progress until such time as they worsen with age.  

After a careful review of the evidence, it is found that 
service connection for cataracts is not warranted.  As 
previously noted, the applicable regulations do not provide 
for service connection for congenital defects, such as the 
veteran's cataracts, since they are not disease or injuries.  
While certain congenital familial conditions may be service-
connected if aggravated by service, defects, such as 
congenital cataracts, may not be.  See VAOGCPREC 82-90 (July 
18, 1990).  Finally, while the veteran did suffer from 
minimal conjunctivitis in service, there is no indication 
that this resulted in the development of a chronic condition.  
See 38 C.F.R. § 3.303(b) (1999).  In fact, the only other eye 
disorder found, apart from the congenital cataracts, was 
refractive error, which is also a defect which is not subject 
to service connection.  See VAOGCPREC 82-90 (July 18, 1990).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cataracts.


ORDER

Service connection for cataracts is denied.


REMAND

A review of the record shows that the RO issued a rating 
action in June 1999 which granted service connection for 
rhinosinusitis, assigning it a noncompensable evaluation.  In 
July 1999, the veteran submitted a statement in which she 
clearly expressed her dissatisfaction with this disability 
evaluation.  According to Manlincon v. West, 12 Vet. App. 238 
(1999), it is error for the Board to refer any issue to the 
RO as "not now in appellate status" when that issue has 
been expressly denied by the RO and the claimant has 
submitted a statement which clearly expressed disagreement 
with that decision.  Rather, such an issue should be remanded 
to the RO for the preparation of a statement of the case.  
Therefore, it is found that the claim for an increased 
evaluation for the service-connected rhinosinusitis must be 
remanded to the RO for the preparation of an appropriate 
statement of the case.

In regard to the claim for an increased evaluation for the 
service-connected DDD of the low back, it is noted that the 
remand issued in September 1996 had ordered VA orthopedic and 
neurologic examinations in order to ascertain the current 
degree of disability.  Subsequent to this remand, VAOGCPREC 
39-97 (December 12, 1997) was issued, which held that 
intervertebral disc syndrome, which is rated under 38 C.F.R. 
Part 4, Code 5293 (1999), does involve loss of range of 
motion, thus requiring the consideration of 38 C.F.R. §§ 4.40 
and 4.45 (1999).  See Johnson v. Brown, 9 Vet. App. 7 (1996) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the VA 
examination conducted in January and February 1997 did not 
refer to the elements of either 38 C.F.R. § 4.40 or 4.45 
(such as less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement).  Therefore, this 
examination does not provide an adequate basis for assessing 
the veteran's claim for an increased rating.

In correspondence forwarded to VA in November 1999, the 
veteran indicated that she had recently been awarded Social 
Security Administration benefits.  These records may provide 
additional insight into the veteran's condition.  Therefore, 
it is found that these records should be obtained prior to a 
final determination of the veteran's claims.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the veteran has requested that service connection be 
awarded for a colon disability.  A review of the January to 
February 1997 VA examination report indicated that the 
veteran had been scheduled for a colonoscopy.  However, no 
colonoscopy report is of record.  It must be ascertained if 
this study was performed; if it was, the report must be 
associated with the claims folder.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should prepare an appropriate 
statement of the case pertaining to the 
claim for a compensable evaluation for 
the service-connected rhinosinusitis.  
This statement should include an 
explanation of her appellate rights and 
should afford her an opportunity to 
respond.

2.  If the veteran perfects the claim of 
entitlement to an increased evaluation 
for the service-connected rhinosinusitis 
by submitting a timely substantive 
appeal, the RO should contact the 
Huntsville VA Medical Center and request 
copies of the veteran's treatment records 
developed between 1993 and the present.

3.  The RO should contact the Social 
Security Administration and request that 
they provide copies of the medical 
evidence relied upon in awarding the 
veteran benefits.  A copy of the 
Administrative Law Judge's decision 
should also be provided.

4.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians in 
order to fully evaluate her service-
connected low back DDD.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations, and the examiners are 
asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
orthopedic examiner should note the range 
of motion of the low back.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examination.

5.  The RO should contact the Birmingham, 
Alabama VA Medical Center and request 
that they determine whether a colonoscopy 
was performed as part of the January to 
February 1997 VA examination.  If such a 
study was conducted, a copy of the report 
of its findings should be associated with 
the claims folder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







